EXHIBIT 1
       CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 1 of 7
       CASE 0:17-cv-03058-SRN-FLN Document l-3-1 Filed LLltTlLT Page L ol7



                                                                                              District Court
     State of Minnesota
     County                                                Judicial District: Second
                                                           Court File Number: 62-HR-CV-17-233
     Ramse                                                 Case   Twe:        Harassment

Lindsey Middlecamp
Petitioner                                                    Order Granting Harassment
                                                            Restraining Order After Hearing
                                                                          (Minn. Stat. $609.748)
Brock Fredin
Respondent

This matter was heard by Referee Elizabeth Clysdale, Referee of District Cour! on July 20. 2017 and
September 21. 2017.

Appearances were made by:
I    Petitioner                         I   Petitioner's Attorney Michael P. Boulette. Esq.
I    Respondent                         !   Respondent's Attorney

Now, therefore, based upon the evidence adduced and upon all the-files, records and proceedings herein,
the court finds:

l.    All of Respondent's motions, listed below, were not timely and were an attempt by
      Respondent to delay the trial. Many of these issues were known to Respondent at the initial
      hearing held on June 1, 2017 and, should have been raised at that hearing. Respondent also
      served and filed a motion to compel discovery on August 17,2017. Respondent did not pay
      the motion filing fee for the motion to compel discovery and this motion was not addressed
      on the merits on the second day of trial.

2. Respondent Fredin's Motion to Disqualifr.        filed on Jul], 19.2017: Respondent filed a
     motion to disqualify Petitioner's attorney and the law firm of Messerli & Kramer.
     Respondent consulted with an attorney at Messerli & Kramer regarding an appeal in another
     Harassment Restraining Order Case involving a different unrelated Petitioner. (Atr of Daniel
     Goldberg.) Under the Rules of Professional Conduct 1.18, "a Lawyer who has consulted
     with a prospective client shall not represent a client with interests materially adverse to those
     of a prospective client in the same or a substantially related matter if the lawyer received
     information from the prospective client that could be significantly harmful to that person in
     the matter." Respondent could not point to any facts relating to this case that were provided
     to the attorney that would cause Petitioner's attomey or the law firm of Messerli & Kramer to
     be disqualified. Furthermore, the two cases are not the same nor are they substantially
     related. Respondent's consultation with the law firm occurred over ayeil ago and the facts
     raised in the Petition in this case postdate this consultation. Respondent had knowledge of
     Mr. Boulette's representation of Petitioner at the initial hearing and should have raised his
     objection at that time. To wait unti                      serve and file his motion is nothing
                                            EXHIBIT



                       ENG                                                                        Page 1 of7
      CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 2 of 7
       CASE 0:17-cv-03058-SRN-FLN Document l-3-l- Filed LLltTlLT Page 2 of 7



     more than a tactic to delay this     trial.   Therefore, Respondent's motion to disqualiff the law
     firm of Messerli & Kramer is denied.

3.                                                                                                            :

     Respondent filed a motion to dismiss claiming Ramsey County is not the proper venue.
     Respondent now resides in Hudson, Wisconsin, and Petitioner resides in Hennepin County.
     Mr. Fredin should have objected within 20 days of service of a summons pursuant to
     Minnesota Statutes section 542.10. Venue in civil cases is not jurisdictional. Rosnow vs.
     Commissioner of Public Safety,444 N.W.2d 591, 592 (Minn, Ct. App. 1989). The objection
     to venue can be waived with the passage of time and by seeking relief from the court. .Id.
     Respondent has waited until the eve of trial to bring this motion, rather than at the initial
     hearing. In addition, Respondent filed his own Harassment Restraining Order in Ramsey
     County against Petitioner on June 19,2077, Court File No. 62-HA-CV-17-391. Therefore,
     Respondent's motion to dismiss based on improper venue is denied.

4.   Respondent Fredin's Motion to Ouash the Subpoena- filed on July 20. 2017: Respondent
     seeks to quash the subpoena served by Petitioner on the entity named
     "domainsblproxy.com" because it is overly broad. Petitioner argued that the subpoena was
     served only after Respondent refused to answer the formal discovery that was served on him.
     The entity acknowledged receipt of the subpoena and has not objected. Respondent did not
     establish grounds for quashing the narrow record subpoena under Minnesota Rules of Civil
     Procedure 45. Therefore, Respondent's motion to quash this subpoena is denied.

5.   E    there are reasonable grounds to believe that Respondent(s) has engaged in harassment of
     Petitione(s) or the minor child (ren) or ward(s) of Petitioner by committing the following acts:

       !    physically or sexually assaulted the Petitione(s) as follows:

       [l   followed, pursued or stalked the Petitione(s)    as   follows:   See "other', below.


       E    made uninvited visits to the Petitione(s) as follows:

       !    made harassing phone calls to the Petitioner(s) as follows:

       E    made threats to the Petitioner(s) as foltows:

       I    frightened Petitioner(s) with threatening behavior as follows:       Se,e   "other" below.

      !     called the Petitione(s) abusive names as follows:

      !     damaged Petitioner's property as follows:

      f]    broke into and entered the Petitioner's residence as follows:

      !     stole property from the Petitioner(s) as follows:

      !     took pictures of the Petitione(s) without permission of the Petitione(s) as follows:

      E     aia acts repeatedly that meet the legal definition of "targeted residential picketing"       as   follows:




              State       ENG        Rev 7117               www. mncourts.oovlforms                           Page2of 7
      CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 3 of 7
       CASE 0:17-cv-03058-SRN-FLN Document 13-1 Filed LLl77lL7 Page 3 of 7




       !    attended public events after being notified that Respondent's presence at the events is harassing
            to Petitione(s) as follows:   _
       I    other:

       a)   Prior to the hearings in this matter, the parties had not met in person. In early January 2016,
            Petitioner, through her anonymous online twitter account @cardsagstharassment
            posted a tweet linking to a Minnesota Court of Appeals opinion in which Respondent was a
            party.

       b)   After learning of Petitioner's post about him, Respondent began attempting to determine
            Petitioner's identity. Respondent contacted a Huffington Postjournalist who had interviewed
            Petitioner seeking identifring information about Petitioner which she has attempted to keep
            anonymous and private. Respondent's email also associated Petitioner with criminal
            accusations. (Exhibit L) Respondent's testimony that he does not recall whether he authored
            Exhibit I is not credible, but in his Proposed Order filed on September29,2017, he admitted
            sending this e-mail.r (Resp. Proposed Order, p. 4, fl 6.)

       c)   After receiving Respondent's e-mail from the Huffington Post joumalist (Exhibit l), Petitioner
            emailed Respondent informing him that she considered his behavior harassing. (Exhibit 2.)
            Petitioner expressly requested Respondent "cease and desist any contact to [Petitioner] or
            indirect contact made to third parties" for the purpose of making unsupported allegations
            against Petitioner or seeking her personal information. Respondent acknowledged viewing this
            email (Exhibit 2) on Petitioner's twitter accoun! though testified he did not recall whether he
            had received the email itself. Respondent's claimed lack of memory is not credible. The Court
            finds Respondent was aware Petitioner considered his contacts to her or to third parties
            harassing and she wanted his to stop.

       d)   Despite Petitioner's request Respondent registered and authored numerous tweets from the
            twitter account @mncourtshq, including a tweet directed to Petitioner's law school describing
            her as a "likely criminal," tweets directed to other law schools and legal professional
            associations sharing identi$ing information about Petitioner and accusing her of criminal
            conduct and eventually, tweets directed to an individual associated with her employer accusing
            Petitioner of professional misconduct. (Exhibit 3.) Respondent's testimony that he does not
            recall whether he authored tweets from that twitter account is not credible, particularly in light
            that Respondent's tweets were no longer publicly visible after Respondent was served with this
            Court's April 14, 2017 Order Granting Petition for Ex Parte Harassment Restraining Order. The
            Court finds Respondent to be the author of the tweets by @mncourtshq.

       e)   Petitioner also presented credible testimony and evidence that Respondent registered the
            domain name lindseymiddlecamp.com and published content to that website sharing identi$ing
            information about Petitioner and her employer, accusing her of criminal conduct, and soliciting
            others to make complaints against Petitioner. (Exhibit 5.) Respondent's testimony that he does
            not recall whether he registered and published content to lindseymiddlecamp.com is not
            credible, particularly in light of the credible testimony tlrat the website was no longer publicly

I
  In his proposed order, Respondent requested that the Court make 0ris finding: "Fredin began attempting to determine
the identity of the anonymous @CardsAgstHrsmt account. To that end, Fredin sent an email to a Huffrngton Post
reporter to determine the identity with hopes of launching a defamation lawsuit." @esp. Proposed Order, p. 4,,,11 6.)




              State      ENG         Rev 7117                                                            Page 3 of 7
             CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 4 of 7
              CASE 0:17-cv-03058-SRN-FLN Document 13-1 Filed LL|LTlLT Page 4 of 7



                   visible after Respondent was served with this Court's April 14, 2017 Order Granting Petition
                   for Ex Parte Harassment Restraining Order. The Court finds Respondent to be the author of
                   I   indseym idd lecamp.com.

              f)   Respondent repeatedly sent emails or other electronic communications to individuals associated
                   with Petitioner's online activities or employment, each time sharing identi$ing information
                   about Petitioner, her employer, and her anonymous Twitter account, and accusing her of
                   criminal conduct and soliciting others to make complaints against Petitioner. These contacts
                   were to 612 Sauna Society (Exhibit l4), a college professor named Mark Shrayber (Exhibit l2),
                   a 4l I tip (Exhibit l5), Petitioner's employer Minneapolis City Aftorney Susan Segal (Exhibit
                   16). Respondent's testimony that he does not recall whether he sent those communications is
                   not credible. The Court finds Respondent to be the author of Exhibits 12,14,15, and 16.

              g)   Even after the Order Granting Petition for Ex Parte Harassment Reshaining Order was entered
                   against Respondent on April 14,2017 , Respondent contacted an attorney believed to be adverse
                   to Petitioner, who is an attorney, in an active piece of litigation. Respondent contacted this
                   attorney to provide that attorney with information about Petitioner. This contact was calculated
                   to reach Petitioner and it did reach Petitioner.

              h)   The Court finds that the numerous electronic messages about Petitioner sent to people
                   associated with Petitioner's professional employment or widr her anonymous online account as
                   set forth above are harassment. These messages included identiffing details about Petitioner,
                   as well as allegations of criminal and professional misconduct. These messages were sent by
                   Respondent with the intent to eliminate the privacy Petitioner had maintained between her
                   anonymous twitter account and her full name and employer. Respondents conduct adversely
                   affects Petitioner's privacy, safety, and security, and thus constitutes harassment. The Court
                   further finds these communications to have been authored by Respondent with the intention of
                   harassing Petitioner.

6. X         fne   harassment has or is intended to have a substantial adverse effect on Petitioner's safety, security,
     or privacy.

7   . n      fne relief granted by this order may       be for a period of up to 50 years based on the finding that:

         !    fne petitioner
                         has had two or more previous restraining orders in effect against the same
         respondent; or
         !  fne respondent has violated a prior or existing restraining order on two or more occasions.
    It   is Ordered:

    l. X       Respondent(s) shall not harass     I
                                                  Petitioner        !
                                                                   Petitione(s) minor child (ren) or ward(s).
               List minor child (ren),wards included in this Petition:

    2.   E     Respondent shall have no direct or indirect contact with        [l
                                                                              Petitioner       !
                                                                                              Petitioner's minor
               child/ren or ward(s), including any visits to or phone calls to the protected person(s), contact via
               electronic means such as email or social networking sites, threats or assaultive behavior to the
               protected person(s), damaging or stealing property belonging to the protected person(s), breaking
               into and entering the protected person(s) residence, and/or taking pictures ofa protected person
               without permission of the Petitioner.

    3.   X     Respondent(s) is prohibited from being at Petitioner's home at: Confidential (address).




                       State     ENG        Rev 7l'17               www. mncou rts.oov/forms                   Page 4 of 7
      CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 5 of 7
       CASE 0:17-cv-03058-SRN-FLN Document 13-1 Filed LLlL7lL7 Page 5 of 7




4.   X    Responden(s) is prohibited from being at Petitioner's job site at City Hall 350 South 5th Street,
          Minneapolis, Minnesota for the purposes of contacting Petitioner or contacting any third
         party for the purpose of harassing Petitioner.

5. This Order shall remain in effect until Sentember 21.2019.

6.   The Court Administrator shall send a copy of this Order to the following law enforcement agency(s):
      Hennepin County Sheriff s Department and Minneapolis & Confidential Police Department. Every
      police department and sherif?s oflice in the United States, include those affiliated with tribal
      and territorial lands is responsible for enforcing this Order under f8 U.S.C. S 2265 Futl Faith
     and Credit of Protective Orders.

7. If Respondent is an organization, this order ! shall / ! shall not apply to all members of the
organization.

8. Other: Writings or other communications by Respondent which are made available for public hearing or
viewing and which contain addresses, telephone numbers, photographs or any other form of information by
which a reader may contact, identi$ or locate Petitioner are acts of harassment and are prohibited by this
order. Any communications made by Respondent under an identity or auspices other than his true name and
which refer to Petitioner are acts of harassment and ue prohibited regardless of the truth or falsity of any
statement made about Petitioner.

9. All motions   are denied.

10. The sheriffof any county in the State of Minnesota, or any peace officer, shall perform the duties
    relating to serving this Order without charge to Petitioner.

                                                NOTICE

Any conduct by the Respondent in violation of the specific provisions provided in the (It Is Ordered"
section above constitutes a violation of this Ilarassment Restraining Order. A police oflicer shall
arrest the Respondent without warrant and take the Respondent to jait if the police oflicer believes
the Respondent has violated this Order, and shall hold the Respondent in jail for et least 36 hours,
excluding the day ofarrest, Sundays, and legal holidays, unless the Respondent is releesed by ajudge
or judicial oflicer.

Violation   of this   Harassment Restraining Order may be treated as             a   misdemeanor, gross
misdemeanor, or felony. A misdemeanor violation may result in a sentence of up to 90 days in jail
and/or a line of $1000.00. Some repeat violations are gross misdemeanors that may result in a
sentence of up to one year in jail and/or a $31000.00 fine. Other violations are felonies that may result
in a sentence of imprisonment for up to five years and/or a line of $101000.00. A person who engages
in a pattern of harassing conduct is guilty of a felony and may be sentenced to imprisonment for up
to ten yeans and./or a fine of $20,000.00.

Ifthe court grants this Harassment Restraining Order for a period of up to 50 years under Minn.
Stat. $609.748 subd. 5, the Respondent must wait 5 yeans to seek modilication of the Harassment
Restraining Order.




             State      ENG        Rev 7117                                                     Page 5 of 7
    CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 6 of 7
     CASE 0:17-cv-03058-SRN-FLN Document 13-1 Filed LLl77lL7 Page 6 of 7




 Dated:    /0- a-           l7

 Dated:
                                                                                Judge of District Court



                                                             Distribution
          Certified   copy or original -Return to Court Administrator with Affidavit of Service attached
          Copy for    Petitione(s)                                                  Copy for Responden(s)
          Copy for    file until original returned                                  Copy for local police departnent
          Copy for    Sheriff                                                       Other:



                                                                            -




HAR803                                  Rev 7117              www. mncourts.oov/forms                      Page 6 of 7
     CASE 0:18-cv-00466-SRN-HB Document 22-2 Filed 04/25/18 Page 7 of 7
      CASE 0:17-cv-03058-SRN-FLN Document 13-1 Filed LlltTlLT Page 7 ot 7



 State of Minnesota                                                                          Diskict Court
 Ramsey County                                                                     Second Judicial District



                                                                                         Harassment
                                                                           Notice of Filing of Order


PLEASE       TAIG NOTICE TIIAT you are hereby notified that the attached Order   has been liled   in
this case.

                                                Tama L. Hall
                                                Court Administrator
                                                Ramsey County District Court
                                                25 West Seventh Steet
                                                St Paul MN 55102
                                                6st-266-5130




HAREO3        State ENG         Rev   7117        www,mncourts.oovfforms                PageT ot7
